Citation Nr: 0305697	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2000, which denied service connection for the cause of the 
veteran's death.  The Board undertook additional development 
of the evidence, which was completed in March 2003.


FINDINGS OF FACT

1.  The veteran died many years after service, of aspiration 
pneumonia, due to or as a consequence of cerebrovascular 
accident.  These conditions began many years after service, 
and were not caused by any incident of service or by an 
established service-connected disability.

2.  During his lifetime, service connection was established 
for residuals of cold injury to the feet and hands, and for 
nasal fracture residuals.  The established service-connected 
conditions did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1943 to August 1945, including combat service during World 
War II.  Service medical records show he was hospitalized in 
January 1945 with frostbite of the feet.  He developed 
gangrene in toes on the right foot.  In addition, cyanosis of 
the fingers was noted.  He remained hospitalized for 
treatment, and in June 1945, it was noted that although 
objectively his feet had made good progress, he was still 
symptomatic.  Because of great discomfort on prolonged 
standing or walking, he was unable to perform an effective 
day's work in the military, and a medical discharge was 
recommended.  He was medically discharged from service in 
August 1945 with a diagnosis of bilateral frostbite of the 
feet, incurred in January 1945 following exposure to wet and 
cold weather during combat, manifested by hyperhydrosis, 
mottling of skin of the feet, and swelling of the feet upon 
prolonged standing or walking.  

Medical records do not show chronic cardiovascular disease 
(such as hypertension, heart disease, peripheral vascular 
disease, and cerebrovascular disease) during service or until 
many years after service.

By RO rating action in September 1945, service connection was 
granted for bilateral frozen feet, assigned a 50 percent 
rating, and for residuals of a nasal fracture, evaluated 
noncompensably disabling.  

On a VA examination in June 1946, the veteran had 
acrocyanosis of the fingers on both hands, and no objective 
findings on the feet due to frostbite.  

By a June 1946 rating decision, the veteran's service-
connected frozen feet disability was recharacterized as 
acrocyanosis of the fingers of both hands, with residuals of 
frozen feet, and the condition was rated 40 percent.  

A VA examination in May 1951 disclosed the hands to be cold 
and slightly sweaty, with blanching of skin, but with no 
tissue changes or cyanosis, and the feet to be cold to the 
touch, with slightly mottled cyanosis in the toes, but with 
palpable pulses, and no swelling or tissue changes.  
Cardiovascular findings, including of the heart and blood 
pressure, were normal.

By RO rating action dated in June 1951, the veteran's rating 
for frostbite residuals was reduced to 20 percent. 

Clinical records show the veteran's treatment from 1997 to 
1999 by E. Lopez-Moscoso, M.D., and from 1998 to 1999 at a VA 
facility, for multiple complaints.  

Dr. Lopez-Moscoso first saw the veteran in August 1997.  He 
complained of feeling tired, a shuffling walk, and that his 
ankles and hips ached and were stiff.  Past history included 
hypertension, abdominal aortic aneurysm and femoral artery 
repair, hip replacement, depression, etc.  He was examined, 
and the assessment was generalized weakness, hypertension, 
depression, and memory problems.  In September 1997, the 
assessment included peripheral vascular insufficiency.  In 
December 1997, he complained of problems with his feet, and 
said he had suffered frostbite in World War II.  The 
assessment was hypertension and fatigue.  

In January 1998, the veteran was seen at a VA clinic.  He 
complained of pain and numbness in the feet, of about 4 to 5 
years duration.  He said he had had frozen feet in service.  
On examination of the extremities, there was no clubbing, 
cyanosis, edema, varicosities, or calf tenderness.  Capillary 
refill was normal, and there was hair growth on both great 
toes.  Peripheral pulses were +2.  Deep tendon reflexes were 
symmetrical.  Strength was normal.  He had intact sensation 
to the plantar aspect of his feet except vibratory was very 
mildly decreased at the medial malleolus.  The pertinent 
diagnosis was question of peripheral neuropathy.  Nerve 
conduction studies in February 1998 were suspicious for 
peripheral neuropathy.  In March 1998, the assessment 
included history of frostbite with complication of 
neuropathy, and medication was to be started for the 
symptoms.  In April 1998, it was noted that the veteran was 
taking the medication, and he was encouraged to take it for 
pain and numbness.  At this time, he also had an abnormal 
electrocardiogram.  

Records from Dr. Lopez-Moscoso dated in May and June 1998 
show frostbite leading to neuropathy.  Various other ailments 
were also noted, such as chronic obstructive pulmonary 
disease and hypertension.  

In July 1998, a VA examination was conducted.  He complained 
of numbness and pain the hands and feet.  On examination, he 
had a very unsteady gait, and used a cane.  He was unable to 
walk on his heels or toes.  Both feet were cold to the touch.  
There was rather marked thinning and fine scaling of the skin 
on the plantar surfaces of both feet, and the feet and ankle 
were a dark reddish color.  There was thickening of the 
toenails with deformity.  The pulses were 1+ and equal.  
There was slow capillary filling bilaterally.  There was 
coldness of both hands with thinning and discoloration of the 
skin, with fine peeling, bilaterally. There was no impairment 
of fine movement of the fingers.  There was decreased pain 
sensation on the palmar surfaces of both feet.  The 
assessment was severe residuals of frostbite of the hands and 
feet.  

By RO rating decision in August 1998, the veteran's service-
connected frostbite residuals were described as cold injury 
residuals, for which he was assigned separate ratings for the 
right foot (30 percent), left foot (30 percent), right hand 
(30 percent), and left hand (30 percent).  His other service-
connected condition, nasal fracture residuals, remained 
noncompensable.  His combined compensation evaluation was 80 
percent.  

In November 1998, a VA neurology consult was obtained for 
evaluation of his neuropathic pain.  As history, it was noted 
that the veteran had developed trench foot, now called non-
freezing cold nerve injury, in service, and as sequelae, he 
had Raynaud's phenomenon with acrocyanosis in the upper 
extremities, and paresthesias in both lower extremities.  
Examination disclosed cold hands without motor or sensory 
impairment.  There was decreased sensation distally to 
vibration in the lower extremities, but not to pinprick.  
There was no motor deficit.  There was a bilateral fungal 
infection.  The impression was acrocyanosis, and rule out 
non-freezing cold nerve injury versus peripheral neuropathy 
due to alcohol abuse.  The doctor felt that no further 
diagnostic tests would be helpful to distinguish the etiology 
of the neuropathy, nor could any therapy be offered.  

Dr. Lopez-Moscoso's records show that in January 1999, the 
veteran complained of a rash on the legs for two weeks.  
There was a lesion on the left leg, thought to be possibly 
psoriasis.  In June 1999, it was noted that had recently been 
hospitalized for three days, after he had fallen and lost 
control of his feet.  He also had left -sided weakness, and 
episodes of vertigo.  The impression was hypertension and 
transient ischemic attack.  In July 1999, he was using a 
walker.  The assessment was hypertension, cerebrovascular 
insufficiency, and peripheral neuropathy by history.  

Private hospital records show that an echocardiogram in 
September 1999 disclosed aortic stenosis.  There was reduced 
left ventricular compliance, but no significant mitral, 
aortic, or tricuspid insufficiency.  An electroencephalogram 
was mildly abnormal because of generalized slowing.  

The report of an examination for aid and attendance was 
received in May 2000.  The veteran was noted to have 
dementia, and he was in a wheelchair and lived in a nursing 
home.  He could grip with his hands not let go.  He had 
atrophy in both feet, and could not stand without help.  His 
balance was bad.  He was also very disoriented, and his 
speech was garbled.  It was noted that the veteran had 
dementia and would not be able to return to normal or to 
walk. 

In a statement received in May 2000, the appellant stated 
that the veteran had trouble walking beginning about 7 years 
earlier.  In August 1999, he had undergone surgery for 
abdominal aorta aneurysm, tumor and twisted bowel, which had 
resulted in a stroke.  She also referred to the veteran 
having "mini-strokes."  She said the veteran had become 
disorganized and confused.

According to the death certificate, the veteran died in June 
2000, at he age of 74 years, of aspiration pneumonia, due to 
or as a consequence of cerebrovascular accident.  

In November 2000, Dr. Lopez-Moscoso wrote that the veteran 
had suffered from frostbite and gangrene in service, and that 
this condition, likely as not, caused  his neuropathy and 
circulation problems.  He opined that the frostbite caused 
the neuropathy and circulation problems which led to heart 
problems, which likely as not, led to his death.  

In June 2001, the file was reviewed by a VA doctor for an 
opinion as to the cause of death and any relationship with 
the service-connected cold injury.  After a review of the 
claims file, and review of the literature for the long term 
effects of cold injury in cardiovascular disease, the doctor 
essentially concluded that the cause of death was non-
service-connected.  He noted that he had attempted to contact 
Dr. Lopez-Moscoso, without success.  

In September 2001, the appellant submitted copies of articles 
on frostbite, peripheral neuropathy, and peripheral vascular 
disease.  

In January 2003, the VA doctor again reviewed the file, in 
light of additional evidence submitted since his prior 
opinion.  He concluded that there was no correlation that the 
veteran's cold weather injuries contributed substantially or 
materially to the cerebrovascular accident, which was a 
condition that led to the immediate cause of death of 
aspiration pneumonia.  He pointed out that in Dr. Lopez-
Moscoso's records there was evidence of alcohol and smoking 
history which would be more likely as a contributing factor 
than cold injuries of the hands and feet over 50 years 
earlier.  He also observed that Dr. Lopez-Moscoso mentioned 
cold weather injury infrequently in his office notes.  He 
concluded that the veteran's cold weather injuries in service 
did not contribute to his cause of death, and that other 
medical factors were more likely the cause.  

II.  Analysis

The file shows that by RO and Board correspondence, the 
rating decision, and the statement of the case, the appellant 
has been informed of the evidence necessary to substantiate 
her claim, and of her and VA's respective obligations to 
obtain different types of evidence.  Identified relevant 
evidence has been obtained, and medical opinions have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1945.  He died 
in 2000.  At the time of his death, he was service-connected 
for residuals of cold injury to the feet and hands, and for 
nasal fracture residuals.  His death certificate shows he 
died of aspiration pneumonia, due to a cerebrovascular 
accident (commonly called a stroke).

The evidence shows the veteran did not have chronic 
cardiovascular disease (such as hypertension, heart disease, 
peripheral vascular disease, and cerebrovascular disease) 
until many years after service.  As noted, cerebrovascular 
disease was the underlying cause of his death many years 
after service.

The appellant contends that the veteran's service-connected 
cold injury residuals contributed to his death.  She 
submitted a letter from a treating physician, Dr. Lopez-
Moscoso, who wrote, in November 2000, that the frostbite and 
gangrene the veteran suffered in service, as likely as not, 
caused his neuropathy and circulation problems, which led to 
his heart problems, which, as likely as not, led to his 
death.  However, a VA physician reviewed the file in June 
2001, and again in January 2003, and concluded that based on 
the information in the veteran's file, as well as review of 
medical literature, the cold weather injuries in service did 
not contribute to his cause of death more than 50 years 
later.  He pointed to other more likely causes, and noted 
that Dr. Lopez-Moscoso's treatment records mentioned cold 
weather injuries only infrequently.  

The Board finds the VA opinions to be more probative.  In 
this regard, the VA doctor had the opportunity to review the 
veteran's entire claims folder.  Past clinical records from 
Dr. Lopez-Moscoso himself, while attributing peripheral 
neuropathy to prior frostbite, did not clearly attribute 
cerebrovascular disease or other cardiovascular disease to 
frostbite.  Moreover, the death certificate does not mention 
cold injury residuals as being involved in death or as a 
factor underlying the fatal cerebrovascular accident and 
aspiration pneumonia.  Other medical records similarly do not 
implicate the veteran's service-connected disabilities in the 
development of cerebrovascular disease/stroke.  Articles 
submitted by the appellant likewise do not link the veteran's 
cold injury residuals to his death.

The evidence as a whole shows that many years after service 
the veteran developed cerebrovascular disease.  The 
cerebrovascular disease led to a cerebrovascular accident, 
and such was the underlying disease for the fatal aspiration 
pneumonia.  All these conditions began many years after 
service, and they were not caused by any incident of service 
or by the established service-connected disorders.  The 
service-connected cold injury residuals and the service-
connected nose fracture residuals played no role in death.  
The weight of the evidence demonstrates that a disability 
incurred in or aggravated by service did not cause or 
contribute to the veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

